Citation Nr: 1236671	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed lumbar spine disorder.

2.  Entitlement to an initial rating in excess of 20 percent for the service-connected cervical spine sprain with residuals of vertebral fracture.

3.  Entitlement to a rating in excess of 30 percent for the service-connected residuals of head trauma with headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

These matters initially come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the RO in Buffalo, New York.  The case is now under the jurisdiction of the RO in St. Petersburg, Florida. 

In a February 2007 rating decision, the RO assigned an earlier effective date of January 11, 2002 for the grant of service connection for the residuals of head trauma with headaches.

In a May 2009 rating decision, the RO increased the rating for the service-connected residuals of headaches with trauma to 30 percent, effective on January 11, 2002.  

Since the Veteran has not expressed satisfaction with the higher rating, and such rating is less than the maximum under the applicable criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is associated with the claims file.

In April 2010, the Board remanded the case to the RO for additional development of the record.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issue of service connection for a lumbar spine disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected cervical spine disability is shown to be manifested by forward flexion limited to no less than to 20 degrees, painful motion not productive of additional functional loss, spasm and weakness; neither ankylosis nor incapacitating episodes are demonstrated.

2.  The service-connected headaches have been manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment for an initial evaluation in excess of 20 percent for the service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a including Diagnostic Code (Code) 5235-5243 (2011). 

2.  The criteria for the assignment of an evaluation in excess of 30 percent for the service-connected residuals of head trauma with headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a including Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The January and March 2006 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim for an increased rating for the head trauma with headaches consistent with the law and regulations outlined hereinabove. 

In this regard, these letters informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also notified of disability ratings and effective dates of awards. 

As the May 2009 rating decision on appeal granted service connection for a cervical spine disability and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id. 

In this case, the necessary SOC was issued in July 2007.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's service treatment records are associated with the claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are adequate for rating the disabilities.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  

In November 2011, the Veteran asserted that his VA treatment records were erroneously requested and that his treatment records were located in Orlando.  However, the record shows that VA treatment records added to the record are from Orlando; therefore, no additional requests for treatment records are needed.


Legal Criteria and Analysis


Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). 

When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


CERVICAL SPINE

The Veteran's cervical spine disability is currently rated as 20 percent disabling under Code 5299-5237 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27 (2011). 

The regulations provide a General Rating Formula for Diseases and Injuries of the Spine that is applicable to Codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Codes 5235 to 5242.

Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Based on the evidence of record, the Board finds that a higher rating may not be assigned for the service-connected cervical spine disability for any period during the course of the appeal since the criteria for a higher rating are not shown or approximated.

October 2004 VA treatment records show the Veteran described having a dull, aching, and sometimes throbbing pain in his cervical spine.  An MRI of the cervical spine was essentially negative.

A November 2004 VA treatment record shows that the Veteran was seen at the pain clinic for complaints that included neck pain.  On examination, there was increased pain over the C5 region with range of motion in all planes, but he was able to fully complete the range of motion.  There was also some tenderness to palpation.  Studies were done due to complaints of occasional numbness in the fingertips.  Screening nerve conductions showed no abnormalities with the median or ulnar nerves.  The findings were more suggestive of a more generalized process such as a sensory peripheral or polyneuropathy.  A screening electromyography of the left upper extremity showed no evidence of acute cervical motor radiculopathy in myotomes C5 and C6.

At an April 2006 VA examination, the Veteran complained of having neck pain that radiated into his shoulders and neck pain when traveling in a car.  He had daily flare-ups of neck pain but had not had any incapacitating episodes during the past year.  

On examination, there was no evidence of gross abnormality but there was tenderness to palpation along the entire cervical and upper thoracic paravertebral musculature.  The shoulder depression test was negative, but he did complain of pain on the maneuver.  

The range of cervical spine motion was that of flexion and extension to 20 degrees with the normal range being to 45 degrees, bilateral side bending to 25 degrees with the normal range being to 45 degrees, and bilateral rotation to 40 degrees with the normal range being to 80 degrees.  The Veteran complained of pain at the extremes in the ranges of motion.

Neurologically, there was no sensory or motor deficit of either upper extremity.  The deep tendon reflexes of the upper extremities were present and symmetrical, bilaterally.  He did complain of pain on flexion of the shoulders against resistance.

The examiner indicated that the Veteran's cervical spine range of motion was diminished due to a complaint of pain on repetitive testing; however, the extent and degree of the diminution was not possible to determine due to the extreme subjectivity of the exercise.

A July 2007 VA treatment record indicated that the cervical spine demonstrated a normal range of motion.

In March 2008, the Veteran underwent an independent medical evaluation for state disability and reported having complaints of neck pain, numbness in the arms and shoulder pain.  On examination, the neck demonstrated mid cervical spasms with pain.  The range of passive motion was forward flexion to 40 degrees, extension to 50 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 20 degrees.  Neurologically, sensory perception was intact except for pain and to light touch with numbness and tingling in both arms.

On April 2009 VA joints examination, the range of active motion studies revealed forward flexion was from 0 to 30 degrees; extension was from 0 to 20 degrees; left lateral flexion was from 0 to 20 degrees; left lateral rotation was from 0 to 30 degrees; right lateral flexion was from 0 to 20 degrees; and right lateral rotation was from 0 to 40 degrees.  Pain was noted with active range of motion and with repetitive motion, but produce any additional limitation of motion.  

Objectively, there was evidence of bilateral spasm, left-sided guarding and pain with motion, and bilateral tenderness.  There was no evidence of atrophy or weakness.  The sensory examination of the upper extremities was normal, and hypoactivity was indicated for the biceps, triceps, brachioradialis and finger jerks, bilaterally.  The X-ray studies of the cervical spine were normal.  

The Veteran was not employed, but the disability did affect his usual daily activities.  The effect on chores and exercising was moderate and was mild on shopping, recreation and traveling.  No other activities were impacted other than his ability to perform overhead reaching, pulling or pushing.

In September 2009, the Veteran testified that his neck hurt all of the time and that it was difficult to move it around.  He reported having a lack of endurance with repetitive motion and joint pain.

At a January 2011 TBI VA examination, the reflexes, sensory perception and motor strength were all reported to be normal.

At a February 2011 VA examination, the Veteran had a history of fatigue, decreased range of motion, stiffness, weakness, spasm and cervical spine pain.  His pain was daily, constant, and moderate in severity; there was no radiation of the pain or incapacitating episodes.  

The Veteran's head position and posture were normal, and there was no evidence of abnormal spinal curvature or cervical spine ankylosis.  Objectively, there was spasm, bilateral guarding, pain with motion to the right, tenderness, and weakness, but there was no evidence of atrophy.  The range of motion was that of flexion and extension from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, and left lateral rotation from 0 to 10 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, but no additional loss in the range of motion with repetition was noted.  

The sensory examination was normal in the upper extremities, and the examination revealed that the bilateral peripheral nerves, biceps, triceps and brachioradialis were hypoactive.  The motor examination of the upper extremities was normal.  Activities that would be affected by the disability were those that involved upper extremity pushing, pulling and overhead reaching.

The Board finds that, for the period of the appeal, the forward flexion of the cervical spine is not shown to have been worse than to 20 degrees and that there was no evidence of ankylosis.  Although the Veteran is shown to have had pain during range of motion studies and on repetition, he did not demonstrate an additional limitation of motion or functional loss.  

The Veteran also was noted on the most recent examination to have some weakness, but the only impact on his activities was related to upper extremity pushing, pulling, and overhead reaching.  

A separate rating for a neurological deficit due to the cervical spine disability is not warranted since the Veteran is not shown to have any related findings.  The March 2008 private examiner noted some numbness and tingling in both arms, but these symptoms were not shown to be manifestation of separately ratable radiculopathy caused by cervical spine disc disease.  

Furthermore, VA examinations in 2006 and 2009 found that the Veteran was neurologically intact.  The EMG and nerve conduction studies showed no evidence of cervical spine radiculopathy or abnormalities with the ulnar or median nerves.

Thus, on this record, the Board concludes that a rating higher than 20 percent is not for application in this case.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the manifestations of the service-connected cervical spine disability are contemplated by the applicable schedular criteria; no examiner has identified an exceptional or unusual disability picture that is not addressed by criteria in the rating schedule.  In sum, as discussed, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


HEAD TRAUMA WITH HEADACHES

The service-connected head trauma with headaches was initially assigned a 10 percent rating under Code 8045.

The Board recognizes that the regulations pertaining to Diagnostic Code 8045 were amended in September 2008.  73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  These new rating criteria were made effective on October 23, 2008, and apply to "all applications for benefits received by VA on or after October 23, 2008."  Id. at 54,693. 

A Veteran whose residuals were rated under the prior version of 38 C.F.R. § 4.124a, Code 8045 may request review under the new criteria regardless of whether the disability has worsened.  Id.  However, since the Veteran's appeal stems from his disagreement with an April 2006 rating decision and he has not requested review under the revised criteria, the regulatory change is not applicable and, therefore, will not be addressed.

Under the former Diagnostic Code 8045, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were to be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, would be rated 10 percent and no more under Diagnostic Code 9304. 

Since no higher than a 10 percent rating may be assigned under the prior version of Code 8045, the May 2009 rating decision increased the rating for the service-connected headaches to 30 percent under Code 8100. 

Pursuant to the rating criteria outlined in Code 8100, a 30 percent rating is assigned when the characteristic prostrating attacks occur on an average of once a month over last several months; while a 50 percent rating, the maximum schedular rating, is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The VA treatment records dated in October and November 2004 noted the Veteran's complaints of headaches.  His headaches were described as bifrontal and throbbing.  They were also frequently 10/10 in severity.  The pain was constant and not relieved with over-the-counter pain medication.  He also reported having double vision.  

The Veteran indicated that his headaches were stress related, but a physician in October 2004 reported that the headaches could be consistent with post-concussive syndrome that involved several other symptoms.  An MRI of the brain was recommended due to his 10/10 headaches and complaints of double vision; however, the December 2004 MRI of the brain was reported to be normal.

At an April 2006 VA examination, the Veteran reported having pain that moved around to different parts of his head during the course of the day, but was constantly present.  Over-the-counter medication did not have any effect on his headaches.  He denied having nausea or vomiting or complaints of dizziness or unsteadiness on his feet, but he was sensitive to light.  The examiner noted that the Veteran did not appear to be in any acute distress with regard to his headaches and that the neurological examination was within normal limits.

At a February 2009 VA examination, the Veteran reported that his headaches were constant with "peaks" every 2 to 3 days.  The headaches felt like pressure on both sides of his head to the point where his head felt like it would "explode."  He reported that massaging of the temples helped relieved some of the pain.  His headaches worsened when he placed his head on a pillow.  He also complained of having daily dizziness.  

The Veteran indicated that ordinary activities were not possible due to his headaches.  The Veteran complained of memory problems, but scored 30/30 the MMSE.  He was found to have normal gait and balance.  There were no effects on his usual daily activities.

In September 2009, the Veteran testified that his headaches were constant and that no medication was able to make them subside.  He reported that the continuous headaches made it difficult to think clearly and diminished his productivity.  

At a January 2011 TBI VA examination, the Veteran did not report any significant changes in his headaches.  His headaches worsened by his head touching the pillow, and they were relieved by massaging his temples.  The headaches were not believed to have significant effect on his occupation or usual daily activities.  The examiner believed the Veteran's headaches were related to his sinuses and other problems.

At a February 2011 neurological VA examination, the Veteran reported that his headaches were sometime in the front of his head and other times were present where his scar was located.  The examiner indicated that the Veteran was not cooperative and that, as a result of this, information regarding the frequency, severity, and duration of his headaches could not be elicited.  

The headaches were not believed to have significant effects on occupation or usual daily activities.  The examiner believed that the Veteran's headaches were sinus related.

Throughout the appeal, the Veteran's service-connected headaches were not shown to be manifested by completely prostrating and prolonged attacks that occurred very frequently and that were productive of severe economic inadaptability.  

Despite the Veteran reports of constant headaches that were frequently 10/10 in severity, they were not described as frequently and completely prostrating and prolonged.  Although medication was not helpful, he found relief by massaging his temples.  Other than pain, he has not reported any significant impact on his functioning that was tantamount to being completely prostrate.  

The Veteran's headaches were also primarily not shown to cause more than moderate impact on usual activities and cause diminished productivity.  Although the Veteran had not worked for many years, there is no indication in the record that the headaches produced a disability level manifested by severe economic inadaptability.  

The headache manifestations were not noted to have any significant effect on occupation or cause work problems.  Significantly, the Veteran reported at the April 2009 VA examination that he was not working because of his hand, knee, low back and neck problems.

Hence, on this record, a rating higher than 30 percent is not assignable for the service-connected residuals of head trauma with headaches.  

The Board has considered whether referral for an extraschedular rating is appropriate.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the service-connected residuals of head trauma with headaches are contemplated by the schedular criteria as discussed; an exceptional or unusual disability picture is not demonstrated by symptoms outside those reasonably contemplated by the established rating criteria.  

In sum, the average industrial impairment would not be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.



ORDER

An initial evaluation in excess of 20 percent for the service-connected cervical sprain with residuals of a vertebral fracture is denied.  

An evaluation in excess of 30 percent for the service-connected head trauma with headaches is denied.  


REMAND

The Board finds that the August 2011 VA examination is inadequate to decide the claim of service connection for a lumbar spine disorder.  

The April 2010 remand, in part, directed a VA examiner to identify the onset of any orthopedic and neurological diagnoses and opine as to whether the diagnosis or diagnoses were related to a July 1982 injury.  

The examiner provided a diagnosis of degenerative disc disease (DDD), but did not identify the time of onset.  The record also indicates that an October 2004 MRI of the lumbar spine revealed a small central disk extrusion at L4-L5, a small central disk protrusion at L5-S1, and mild to moderate facet arthropathy at L5-S1; but this information was not addressed by the examiner.

Specifically, the VA examiner stated that the Veteran's clinical presentation was not consistent with DDD and added that "[t]his could be caused by natural progression, but trauma to the spine [could] lead to and/or accelerate the development of degenerative changes.  His most recent x-ray in 2007 revealed only minor degenerative changes which [were] not consistent with his stated level of dysfunction.  He likely ha[d] other reasons for pain and limited motion."  

The examiner listed possible causes such as trauma vs. natural progression as the cause for DDD but did not explain why trauma was the less likely cause.  Furthermore, the explanation as to why the Veteran's symptoms are attributed to causes other than DDD does not explain why any DDD is not related to service.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to return the claims file to the VA examiner who provide the medical opinion in August 2011 (or another qualified medical professional) to provide an addendum to the opinion.  

The examiner's review of the claims file must be noted in any report generated as a result of this request.

The examiner should identify the date of onset of any degenerative disc disease, disk extrusion or protrusion, or arthropathy of the lumbar spine and opine as to whether any current lumbar spine disability at least as likely as not (50 percent probability or more) had its clinical onset during the Veteran's period of active or otherwise was due an injury sustained in service in June 1982 or another event or incident of his active service.

The examiner must fully explain the basis for the opinion with references, where applicable, to the evidence of record.

2.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing all indicated development, the RO should then readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case (SSOC), to the Veteran and his representative and afford them with a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


